UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 CRIMSON EXPLORATION INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CRIMSON EXPLORATION INC. , SUITE 2900 HOUSTON, TEXAS 77002 (713) 236-7400 ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 8, 2013 Dear Crimson Stockholder: April 3, 2013 We are pleased to invite you to attend the 2013 Annual Meeting of Stockholders of Crimson Exploration Inc. (the “Annual Meeting”).The Annual Meeting will be held on Wednesday, May 8, 2013, at 1:00 p.m., local time, at our offices located at 717 Texas Avenue, Suite 2900, Houston, Texas 77002. The enclosed Notice of Annual Meeting and the accompanying proxy statement describe the various matters to be acted upon during the Annual Meeting.In addition, there will be a report on the state of our business and an opportunity for you to ask questions of our management. You may vote your shares by submitting a proxy by Internet, by telephone or by completing, signing, dating and returning the enclosed proxy card or by voting your shares in person at the Annual Meeting.The proxy card describes your voting options in more detail.Our annual report to the stockholders, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, also accompanies the proxy statement. The Annual Meeting gives us an opportunity to review our business results and discuss the steps we have taken to position our company for the future.We appreciate your ownership of Crimson’s common stock, and I hope you will be able to join us at the Annual Meeting. Sincerely, Allan D. Keel President and Chief Executive Officer CRIMSON EXPLORATION INC. , SUITE 2900 HOUSTON, TEXAS 77002 (713) 236-7400 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 8, 2013 The 2013 Annual Meeting of Stockholders of Crimson Exploration Inc., a Delaware corporation, will be held at 1:00 p.m., local time, on Wednesday, May 8, 2013 at our offices located at 717 Texas Avenue, Suite 2900, Houston, Texas 77002 for the following purposes: the election of seven directors to our Board until the 2014 Annual Meeting of Stockholders; ratifying the appointment of Grant Thornton LLP as our independent registered public accounting firm; and transacting such other business as may arise that can properly be conducted at the Annual Meeting or any adjournment or postponement thereof. Our Board of Directors has fixed the close of business on Wednesday, March 20, 2013 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of and to vote at the Annual Meeting or any adjournment(s) or postponement(s) thereof.Only stockholders of record at the close of business on the Record Date are entitled to notice of and to vote at the Annual Meeting.A list of stockholders entitled to vote at the Annual Meeting will be available for examination at our offices for 10 calendar days prior to the Annual Meeting.The list will also be available during the Annual Meeting for inspection by stockholders. EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, SIGN AND MAIL THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ACCOMPANYING ENVELOPE OR USE THE TELEPHONE OR INTERNET VOTING. By Order of the Board of Directors, Houston, Texas
